Disciplinary proceeding. This matter coming on for consideration by the Court upon Recommendation of the Disciplinary Board, and the Court having considered said Recommendation and Brief of Chief Bar Counsel and after hearing oral argument on this matter, being now sufficiently advised in the premises; NOW, THEREFORE, IT IS ORDERED that the Recommendation of the Disciplinary Board be and the same is adopted and approved; that JOHN P. DUFFY, be and he hereby is publicly censured for violation of Rules 9-102(A), 9-102(B)(3) and 9-102(B)(4) of the Code of Professional Responsibility-Canons and Disciplinary Rules. IT IS FURTHER ORDERED that all costs incurred by the Disciplinary Board in connection with this proceeding be assessed against the said John P. Duffy, said costs to be paid promptly. Costs assessed pursuant to Cost Bill: $205.16